ACCEPTED
                                                                                          03-15-00596-CV
                                                                                                  8218229
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                   12/14/2015 11:10:10 AM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                                  NO. 03-15-00596-CV


                                                                          FILED IN
                           IN THE COURT OF APPEALS                 3rd COURT OF APPEALS
                        THIRD DISTRICT OF TEXAS, AUSTIN                AUSTIN, TEXAS
                                                                  12/14/2015 11:10:10 AM
                                                                     JEFFREY D. KYLE
                                                                           Clerk
                         GRACY WOODS I NURSING HOME

                                       Appellant,

                                              v.

                      MARTHA MAHAN, AS REPRESENTATIVE
                        OF THE ESTATE OF MARY RIVERA

                                           Appellee.


                     ON INTERLOCUTORY APPEAL FROM
             THE 250™ JUDICIAL DISTRICT, TRAVIS COUNTY, TEXAS


APPELLEE'S UNOPPOSED SECOND MOTION FOR EXTENSION OF TIME TO FILE
                        APPELLEE BRIEF


                                                   JACI( MODESETT
                                                   STATE BARN0.14244337
                                                   WALTER V. WILLIAMS
                                                   STATE BAR NO. 21584800
                                                   MODESETT WILLIAMS, PLLC
                                                   515 CONGRESS AVENUE, SUITE 1650
                                                   AUSTIN, TEXAS 78701
                                                   (512) 472-6097 TELEPHONE
                                                   (512) 481-0130 FACSIMILE

                                                   ATTORNEYS FOR APPELLEE




Appellee's Unopposed Motion for
Extension of Time To File Appellee Brief                                      Page 1
TO THE HONORABLE COURT OF APPEALS:

         1.     In accordance with TEX. R. APP. P. 10.5(b)(l) Appellee Martha Mahan, as

Representative of the Estate of Mary Rivera brings this unopposed request for an extension of time

to file Appellee's Brief.

         2.     This motion is Appellee's second request for extension of time to file its Brief.

         3.     Appellee's deadline to file its brief is cunently December 14,2015.

         4.    Appellee seeks a 7 day extension. If granted, Appellee's deadline to file its Brief

would be December 21, 2015.

         5.    Appellee requests the extension due to appellee counsel's commitments in other

matters, which will affect counsel's ability to devote a sufficient amount of time to file Appellee's

Brief.

         6.    Counsel for Appellant does not object to Appellee's request for a 7 day extension

of time to file Appellee's Brief.

         7.    Appellee does not seek this extension of time for the sole purpose of delay but so

that justice may be done.




Appellee's Unopposed Motion for
Extension of Time To File Appellee Brief                                                    Page2
                                             PRAYER

       WHEREFORE, PREMISES CONSIDERED, Appellee Matiha Mahan, as Representative

of the Estate of Mary Rivera, respectfully requests that this Court grant an additional fourteen days

from December 14, 2015 to December 21, 2015 for Appellee to file its Brief.

                                                      Respectfully submitted,


                                                      MODESETTWILLIAMS, PLLC
                                                      515 Congress Avenue, Suite 1650
                                                      Austin, Texas 78701
                                                      512.472.6097- Telephone
                                                      512.481.0130- Telecopier
                                                      i ack@jmodesettlaw.com
                                                      _walter@1nodwill.com



                                                By:


                                                        alter V. Williams
                                                       exas Bar No. 21584800




Appellee's Unopposed Motion for
Extension of Time To File Appellee Brief                                                    Page3
                              CERTIFICATE OF CONFERENCE


       Counsel for Appellee conference with counsel for Appellee concetning this request for a 7
day extension via email on December 14, 201      nsel for Appellee does not op         request.




                                 CERTIFICATE OF SERVICE
        Pursuant to rule 9.5 of the Texas Rules of Appellate Procedure, I hereby certify that a true
and conect copy of the foregoing instrument has been filed electronically and delivered
electronically and via facsimile to the following counsel of record on this 14th day of December,
2015:

       Emily Davenport                                       (612) 660-5979
       Reed, Clayman, Meeker & Hargett, PLLC
       5608 Parkcrest Drive, Suite 200
       Austin, Texas 78731
       edavenport@rcmhlaw.com




Appellee's Unopposed Motion for
Extension of Time To File Appellee Brief                                                   Page 4